Filed 8/30/21 Horowitz v. Brown CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 LEONA HOROWITZ, Individually and as
 Trustee, etc., et al.
                                                                       G057412
      Plaintiffs and Appellants,
                                                                       (Super. Ct. No. 30-2013-00679652)
           v.
                                                                       OPINION
 JOSEPH G. BROWN et al.

      Defendants and Appellants.


 LEONA HOROWITZ, Individually and as
 Trustee, etc., et al.

      Plaintiffs and Respondents.

          v.

 HUSITE, L.P. et al.

      Defendants and Appellants.
              Appeals from an order of the Superior Court of Orange County, Walter P.
Schwarm, Judge. Affirmed in part, reversed in part and remanded with instructions.
              Ferguson Case Orr Patterson LLP, Wendy C. Lascher and Joshua S.
Hopstone for Defendants and Appellants Debbie A. Brown Marheine, Donna M. Brown
Snider, and Joseph G. Brown.
              George & Shields, LLP, Timothy F. Shields and Katherine K. Meleski for
Defendants and Appellants Husite, L.P., Sure Save I, L.P., Pacific Medical Plaza, L.P.
and Harbor 91 Limited Partnership.
              Ervin Cohen & Jessup LLP, Geoffrey M. Gold, Jason L. Haas for Plaintiffs
and Appellants and Plaintiffs and Respondents.
                                         INTRODUCTION
               In this complex, multi-party case, one plaintiff firmly established that she
had been the victim of financial elder abuse on a massive scale, but only some of the
defendants were found liable for it. We enter the fray not to review the trial court’s
findings on liability, but to unspool numerous statutes and doctrines pertaining to its
posttrial rulings on cross-motions for attorney fees and costs. The primary threads on the
spool, in our estimation, are three. First, Welfare and Institutions Code section 15657.5,
which requires the trial court to award a successful elder abuse plaintiff reasonable
attorney fees and costs.1 (Id. at subd. (a).) Second, Code of Civil Procedure section
1032, which entitles a statutorily-defined prevailing party to costs as a matter of right,
“[e]xcept as otherwise expressly provided by statute[.]” (Id. at subd. (b).) And third, the
equitable common fund and/or substantial benefit doctrines, especially as applied to
Corporations Code section 15910.05, subdivision (b) to derivative actions on behalf of
limited partnerships.



         1    All further statutory references are to the Welfare and Institutions Code unless otherwise
indicated.


                                                      2
                   The trial court is to be commended for the patience and thoughtfulness
exhibited in piloting this matter through difficult waters. While we affirm some of the
challenged rulings, we must reverse and remand others for further proceedings, but the
lion’s share of this lengthy opinion is spent explaining why we conclude the trial court
got most of it right.
                                                     FACTS
                  “Byzantine.” Such was the word chosen by one of the cross-appellants,
Leona Horowitz, to describe this litigation. The choice was apt, considering the case
took five years from filing to judgment and covered a course of alleged misconduct
spanning decades. Mindful of the legal and factual morass with which we are presented,
our goal is to isolate only those facts and issues which are relevant to resolving the
appeals.
                  Leona is an 81-year-old retired social worker who has no work experience
in the field of real estate.2 She was, however, married to someone who did: Ralph
Horowitz, a real estate lawyer with whom she had three children, amongst them plaintiff
and appellant/plaintiff and respondent Jill Groeschel, before divorcing.
                  Ralph invested in real estate with Harold Joseph “Joe” Brown, a licensed
broker and property developer. 3 After the divorce, Ralph and Joe went their separate
ways, but Leona continued to receive proceeds from the investments made during the
couple’s marriage. She became friends with Joe, and began asking for his advice on
some of her financial matters. Eventually, Joe suggested he take charge of investing her
money so she would not have to manage it.
                  All things considered, this was a mistake – not because the investments
were unsuccessful, but because they resulted in entanglements that compromised Leona’s


        2       Because many individuals in this case are related to one another, we refer to them by their first
names to more easily identify and distinguish them. We intend no disrespect.
        3       Joe was a defendant in the proceedings below but is not a party to any of the three appeals.


                                                         3
control over her money. It resulted in the sowing of the seeds of the present litigation: a
network of investments and entities formed largely at Joe’s behest and financed by a
consortium consisting of him, his children – defendants and appellants Debbie A. Brown
Marheine, Donna M. Brown Snider, and Joseph G. “Joey” Brown (collectively, the
Brown children) – their affiliates, and Leona. The entities – defendants and appellants
Pacific Medical Plaza, L.P. (PMP); Husite, L.P. (Husite), and Harbor 91, L.P. (H91)
(which is not a party to the appeal) – have consequently become financial footballs, if the
briefing is any indication. But while the lawsuit itself alleged wrongdoing on a larger
scale, its resolution requires that we focus only on a few transactions described below.4
                  All three jointly-owned entities were limited partnerships with the same
basic structure. PMP was a limited partnership that was formed in April 2005 to own and
manage real property, specifically, a commercial medical property in Costa Mesa called
Pacific Medical Plaza (the PMP property). Husite and H91, too, owned property or did
business in California. The general partner of each entity was another entity controlled
by Debbie, Donna, and Joey called Brown Associates II, LLC (Brown II). Leona,
Debbie, Donna, and Joey were each limited partners. Respondent Sure Save I, L.P. (Sure
Save), an entity managed by Joey, was a limited partner in Husite as well. Joey, Debbie,
and Donna were both general and limited partners in Sure Save and Leona was a limited
partner.
                  Leona was also individually invested in parcels of real estate with the
Browns. One was the Anchor Park trailer park in Costa Mesa, in which she and the
Brown children had ownership interests. Another was the so-called Bumblebee property,
a commercial tuna processing facility in Santa Fe Springs. Through her trust, Leona also
owns her primary residence in Pacific Palisades.



         4        The trial court found Joe liable to Leona for financial elder abuse and numerous breaches of
fiduciary duty during his time “tak[ing] care of [her] as [he] would [his] own family.”


                                                         4
                                           Pacific Medical Plaza
                 The PMP property was leased for use as a medical facility, and PMP had
invested significant money in building out the space for such purpose. However, in 2011,
one of its main tenants, Renaissance Surgery Center (Renaissance), went into bankruptcy,
and its lease reverted to PMP. To recoup the loss, Joe wanted to reopen a new surgery
center, Pacific Surgery Center (PSC), in Renaissance’s stead – and quickly, before its
accreditation expired.5 Leases were drawn up between PSC, LLC (an entity managed by
Joe), and PMP in 2012, for an undisclosed amount of rent.6 Brown II, through Joey and
Donna, signed the leases on behalf of PMP.
                 In February 2014, a presumably related company, Pacific Surgery Center
Holdings, LLC (PSC Holdings) sold PSC’s lease to a third party for $5.2 million,
retaining proceeds of over $4.5 million. None of this money went to PMP or its partners,
even though PMP owned the space. The trial court found Brown II and Joe had breached
their fiduciary duties to PMP by allowing PSC to use and improve the space and sell the
lease without PMP receiving any of the sale proceeds. Deducting amounts used on
improvements, the court found a net profit of $2,373,900 from this sale, constituting an
injury to PMP which harmed all of the partners equally. Even though Joey and Donna
had signed the offending “sweetheart” leases on behalf of PMP, the trial court determined
they had no personal liability for this transaction because they had no fiduciary duty to




         5         It appears Joe and other Brown family members were also investors in Renaissance, so the loss of
the tenant did not just involve the loss of rental income.
         6         Leona alleged it was an under-market rate.


                                                         5
Leona.7 The trial court found PSC and PSC Holdings liable for aiding and abetting
Brown II and Joe’s breach. However, it also found the injury from the PSC transaction
was derivative in nature, so Leona was not directly awarded any damages for it.
                                                   Husite Loan
                  Husite’s main function was owning and operating a property in Nevada
which housed a commercial fitness facility. Brown II took fees for managing the
property, and the trial court did not find these fees illegitimate. However, in 2011,
Brown II caused Husite to borrow $3.2 million against its property which it then
distributed to PMP and other Brown affiliated entities. According to the trial court, this
loan did not inure at all to Husite’s benefit, as it received no interest once it disbursed the
funds to the Brown entities, and there was no writing solidifying terms of repayment.
Indeed, the reverse occurred: Husite lost $3.2 million of equity in the property and loss of
use of those funds on better investments. Thus, the trial court found, Brown II breached
its fiduciary duty to Husite. But again, the damage was derivative, since the court found
all Husite partners were equally damaged by the breach. The court awarded Husite
damages of $3.2 million plus prejudgment interest, but credited the $3.2 million because
the originating bank was repaid before entry of judgment.




           7        The basis for this determination seems a bit murky. In part, the trial court cited to Corporations
Code section 17703.04, which shielded all the members of Brown II from individual liability for acts committed on
Brown II’s behalf. (Id. at subd. (a)(2) [Liabilities of the LLC “do not become the debts, obligations, or other
liabilities of a member or manager solely by reason of the member acting as a member or manager acting as a
manager for the limited liability company.”].) However, the statement of decision itself represents that Joey and
Donna did not sign these leases on Brown II’s behalf, but rather, on PMP’s as “managing partner[s].” The PMP
partnership agreement indicated Leona, Debbie, Joey, and Donna were its limited partners, and Brown II was the
general partner. Limited partners do not owe each other fiduciary duties as a matter of law (see Corp. Code, §
15903.05, subd. (a)), but this is because “limited partners have very limited power of any sort in the regular
activities of the limited partnership and no power whatsoever justifying the imposition of fiduciary duties either to
the limited partnership or fellow partners.” (6B West’s U. Laws Ann. (2016) U. Limited Partnership Act, editors
note for com. to § 15903.05, p. 88.) And so it appears it should have been at PMP – the PMP partnership agreement
pretty much precluded limited partners like Joey and Donna from acting for the partnership or taking part in its
business. Yet they purported to act as “managing partners” for PMP in signing the PSC leases, thus potentially
catapulting their relationship with Leona into a realm more fiduciary in nature. Our thoughts on this issue must
remain wholly academic, however, as Leona has not substantively challenged the statement of decision on appeal.


                                                          6
                 In her pleading, Leona had also alleged the Browns themselves received
personal distributions from these loan proceeds, and there was conflicting evidence at
trial as to whether this occurred.8 The statement of decision made no conclusions as to
whether any wrongful distributions were made from the loan.
                                        The Bumblebee Property
                 The Bumblebee property was purchased in February 2004 by Leona along
with H91 and the Brown children as tenants-in-common. In the summer of 2012, Joe
sought to extract equity from this property (which, we note, he did not even own) in order
to shore up PMP. So the Brown children signed a loan agreement on behalf of H91 and
another Brown affiliated entity, defendant 1400 E. Foothill, L.P. (Foothill), to borrow
$2.6 million against the property with themselves, Joe, and Leona as individual
guarantors.
                 The evidence showed Leona was not at all comfortable acting as a
guarantor for this loan, and indeed, the transaction appeared to be the first time Leona
realized Joe might not be acting with her best interest in mind. On August 6, 2012,
Leona had an e-mail conversation with Joe. She said she was “scared out of [her] mind”
that she was putting her savings and holdings at risk by signing the guarantee, and she
asked him to assure her she was not in fact doing that. She “just want[ed] to understand”
what she was being asked to do in the transaction. Joe initially responded with anger,
telling her she was being “inaccurate” and “put[ting] words in [his] mouth.” He then
attempted to appeal to her confidence in him, saying he had “protected [her] and [her]
family [and] provided [her with] a lifestyle” for the previous 30 years. Leona was
concerned enough to enlist a close friend, Trevor Grimm, to attempt to gather
information from Joe about her investments, at which time, Joe began threatening to cut
off Leona’s usual monthly payments from those investments, which she was using at the

       8        Joey testified some of the funds were “park[ed]” in an account in Debbie and Donna’s names.
However, the Browns’ accountant, Amy Thompson, claimed the funds eventually ended up going to PMP.


                                                       7
time to keep up the mortgage on her house. A little over a year later, this lawsuit was
filed. Joe nonetheless signed the guarantee agreement on her behalf; the trial court
reasonably determined this was a breach of his fiduciary duty to her and constituted
financial elder abuse.
              In December 2012, the Bumblebee property was sold for $10.75 million
and the $2.6 million loan was paid off. But the trial court found the removal of $2.6
million in equity from the property damaged Leona because she received no benefit from
guaranteeing the loan, and thus lost her share of that equity in the sale.
              The Brown children and H91 were deemed liable for financial elder abuse
and breach of fiduciary duty as cotenants for taking Leona’s share of that equity after the
sale. The court found they were liable for approximately $224,000 in damages.
              However, the court credited against those damages a stipulated $376,000
payment the Brown children had made to Leona early in the litigation. Back in January
2014, Leona had obtained the right to attach $1.225 million in PMP and Brown II
property in service of her claims in the lawsuit. In exchange for $376,000 and other
payments described in the stipulation, Leona and Jill had agreed in August 2014 not to
attach any further PMP or Brown II assets. This payment was not couched as an offer of
compromise under Code of Civil Procedure section 998. At the close of trial, the court
found the Brown children had engaged in financial elder abuse by in the handling of the
Bumblebee loan and sale, but because of the stipulated payment, Leona walked away
with no money in hand as to the claim.
                                         The Lawsuit
              Leona’s original complaint was brought on behalf of herself and her trust
against Joe, Brown II, and PMP and stated causes of action for financial elder abuse,
breach of fiduciary duty, breach of oral contract, common counts, and accounting. But as
discovery proceeded, the pleading went through five amendments and by the time of trial,
it was in its sixth iteration. Jill was now also a plaintiff, and the cadre of defendants

                                              8
numbered 15, including Joey, Debbie, Donna, Husite, Sure Save, PSC, PSC Holdings,
Foothill, and another Brown-related entity, New Brown Corporation (New Brown). The
claims had also expanded significantly to a total of 13.
              In addition to her original claims, Leona alleged that all defendants had
aided and abetted Joe’s and Brown II’s breaches and converted her payments and
distributions through various transactions. She accused all defendants of financial elder
abuse, including the entities in which she was invested: H91, along with the Brown
children, had taken more than its share from the Bumblebee property sale. Husite and
Sure Save had distributed the proceeds of the $3.2 million loan amongst the Browns and
their entities, without giving her a share.
              She also brought a claim for declaratory relief against these entities,
arguing the circumstances (transfers and loans, contributions, and Joe’s representations)
might warrant adjusting her stake in all the partnerships. She asked the court to make a
judicial determination of each partner’s interest in each entity and how much extra she
was owed in distributions thereby. She wished to remove Brown II, Debbie, Donna, and
Joey from management of the partnerships on account of their self-dealing. And she
wanted the PMP property sold so she could recoup amounts she invested in it at Joe’s
request.
              Jill’s only involvement in the case was the fifth and sixth claims for breach
of contract and common counts. Her claim was against Joe, Brown II and Foothill. She
alleged Joe had asked her for a $190,000 loan many years before, for which Foothill
and/or himself and Brown II were liable. The trial court found Jill had in fact been repaid
pursuant to the parties’ agreement and she did not prevail on her claims.
              Beginning with her third amended complaint, Leona proclaimed she was
seeking relief in the derivative “[t]o the extent required” to protect the partnership
property of PMP, H91, Sure Site, and Husite, whom she named as nominal defendants.
These entities obtained counsel of their own, and filed a motion to compel Leona to elect

                                              9
between her individual and derivative theories, because her filings had indicated she was
both suing for their benefit and seeking to collect a large money judgment against them
simultaneously. They argued she could not do this; either she had to elect between the
theories, or the trial court had to dismiss the derivative claims. The trial court deferred a
ruling, saying it wished to hear the evidence in order to determine if the claims were
direct or derivative.
              After a bench trial spanning what we can only imagine was an exhausting
51 days, the trial court’s final statement of decision, 80 pages in length, issued on May
31, 2018. We have already touched upon its most important conclusions above. The
judgment, a mixed bag in terms of relief, was entered on June 5, 2018. Leona had large
recoveries against Joe, Brown II, and PMP on her financial elder abuse claim, but
recovered nothing as against the Brown children after the $376,000 payment was
credited. Judgment was for Husite, Sure Save, and H91 on the elder abuse claim. Leona
was also unsuccessful on her contract claim against Joe, Brown II, and PMP and her
declaratory relief claim as to all defendants except H91 and PMP. As noted above, Jill
was unsuccessful on all claims.
              The court found that four of Leona’s causes of action were partly direct and
partly derivative in nature.
              Breach of fiduciary duty was a claim premised on multiple transactions.
Leona was successful in a direct capacity against Joe, Brown II, and the Brown children
(even though she acquired no actual monetary recovery against the latter). She obtained
a derivative recovery of over $1.3 million for Husite against Brown II, and over $3.3
million for PMP from Joe and Brown II.
              On aiding and abetting breach of fiduciary duty, Leona’s direct claims
against Sure Save, H91, and Husite were unsuccessful, but she obtained a derivative
recovery for PMP of over $3 million from PSC and PSC Holdings.



                                             10
              On conversion, Leona was successful against the Brown children and H91
based on the Bumblebee transaction but, as already explained, recovered nothing. She
was unsuccessful against Joe, Brown II, PMP, Husite, Sure Save, Foothill, New Brown,
PSC and PSC Holdings. None of the four partnerships obtained a recovery on this claim
in a derivative capacity. And neither Leona nor the partnerships were successful on her
equitable relief claim.
              As to Leona’s unfair business practices claim, she was successful only
against PMP, Brown II, and Joe. None of the four partnerships recovered in a derivative
capacity.
                                     Posttrial Motions
              After a complex and demanding trial came a stream of costs memoranda,
motions to strike or tax them, and motions for attorney fees: a total of 11 in all. We
discuss only those implicated by this appeal. In a bit of a head-scratcher given the court’s
findings, Joe, his children, PSC, PSC Holdings, Brown II, and New Brown sought to
recover their costs. Plaintiffs also filed a memorandum of costs, as did Husite and Sure
Save together.
              Leona filed two motions for attorney fees, one for her direct claims (Motion
1) and one for her derivative claims (Motion 2). Her counsel, Geoffrey Gold, filed a
declaration breaking down the fees sought into four categories: (1) those incurred on
Leona’s direct claims regarding PMP, recoverable from Brown II, PMP, and Joe (over
$1.1 million), (2) those incurred on Leona’s direct claims related to the Bumblebee
property, recoverable from the Brown children ($462,396.77), (3) those incurred
prosecuting derivative claims on Husite’s behalf, recoverable from Husite and Brown II
($441,711.77), and (4) those incurred prosecuting derivative claims on PMP’s behalf,
recoverable from Husite and Brown II ($467,083.97).




                                            11
                  The Gold declaration provided charts allocating fees between these
categories as between the various defendants. It also discussed each phase of the
litigation in an effort to assist the trial court in allocating and calculating fees.
                  Motion 1 was based primarily on section 15657.5, the elder abuse costs and
fees statute, although Leona did seek expert fees under the PMP partnership agreement in
the alternative. On Motion 2, she sought 30 percent of the Husite judgment to
compensate her for attorney fees expended on its behalf. Alternatively, she sought
attorney fees and costs under the PMP and Husite partnership agreements against Brown
II “assuming that either or both of the . . . Agreements [we]re given effect.” She noted
the court had discretion to award her attorney fees from Husite’s own recovery under
Corporations Code section 15910.05 and the common fund and/or substantial benefit
doctrines.9 Citing Cziraki v. Thunder Cats, Inc. (2003) 111 Cal.App.4th 552 (Cziraki),
Baker v. Pratt (1986) 176 Cal.App.3d 370 (Baker), and this court’s decision in Avikian v.
WTC Financial Corp. (2002) 98 Cal.App.4th 1108 (Avikian), Husite and PMP argued
Leona could not recover such fees because her objective throughout the litigation was not
to advance the entities’ interests, but her own.
                  The Brown children filed a motion to strike or tax plaintiffs’ memorandum
of costs (Motion 4). They said Jill had not prevailed and was not entitled to costs. And
Leona was not a prevailing party because she had no monetary recovery.
                  Husite and Sure Save sought attorney fees from Leona pursuant to
provisions in their respective partnership agreements, arguing section 15657.5 did not bar
them from recovering contractual fees (Motion 7). Leona opposed. She also filed a
motion to strike or tax Husite and Sure Save’s memorandum of costs, arguing they were
not prevailing parties because of the derivative recovery she obtained (Motion 8). They


         9         Section 15910.05, subdivision (b) of the Corporations Code states: “If a derivative action is
successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable
attorney’s fees, from the recovery of the limited partnership.”


                                                          12
sought to strike her memorandum of costs in Motion 3, arguing she did not prevail
against them.
                  In Motion 10, the Brown children pursued over $1.2 million in attorney
fees from Leona based on the partnership agreements, claiming the outcome of the
litigation had made them prevailing parties under Code of Civil Procedure section 1032.
Leona opposed, and she and Jill filed a motion to strike or tax the memorandum of costs
filed by Joe, his children, Brown II, New Brown, Foothill, and the PSC entities (Motion
11). They argued Joe, Brown II, and the PSC entities lost on some claims, and thus could
not be prevailing parties under Code of Civil Procedure section 1032. The Brown
children were liable for financial elder abuse and thus owed Leona her costs. As to New
Brown and Foothill, plaintiffs asked that costs be apportioned, since the majority of costs
incurred did not pertain to those entities.
                  The rulings were issued in one minute order. On Motion 1, Joe, Brown II,
and PMP were ordered to pay over $1 million in Leona’s attorney fees, and the Brown
children were ordered to pay $411,955.07, for which they were jointly and severally
liable. The trial court denied Motion 2, agreeing with Husite that Leona had acted for
personal benefit under Cziraki, Baker, and Avikian and so was not entitled to fees on the
derivative victories. It granted Motion 3, deciding Leona had not prevailed against
Husite or Sure Save. However, it also denied Motions 7 and 10. Relying on Wood v.
Santa Monica Escrow Co. (2007) 151 Cal.App.4th 1186 (Wood), it concluded it had no
authority to award Husite contractual attorney fees because all of Leona’s claims against
Husite and Sure Save were factually overlapping with her financial elder abuse claim
against them, which was governed by section 15657.5.10




         10       The court also ruled Sure Save could not recover contractual fees because the fee provision in its
partnership agreement did not encompass the present dispute. We find this point moot because we conclude Sure
Save could not recover fees even if the provision did encompass the dispute.


                                                         13
                 As for Motions 8 and 11, the court determined Husite, Sure Save, the PSC
entities, and New Brown were all prevailing parties as against Leona and could recover
costs. But its rulings on Motions 4 and 11 as it pertained to the Brown children were
internally contradictory. The court denied Motion 4 because, pursuant to section
15657.5, Leona was entitled to recover costs. However, it declined to strike the Brown
children’s memorandum of costs in Motion 11, finding they were prevailing parties under
Code of Civil Procedure section 1032 because they had “obtained a net monetary relief”
against Leona. The trial court did not address apportionment of costs from this
memorandum.
                 Leona, Jill, Husite, Sure Save, and the Brown children all now appeal the
rulings with respect to Motions 1, 2, 3, 7, 8, 10, and 11.
                                              DISCUSSION
                 There are knots within knots to be untangled here. First, the Brown
children claim they should not have been liable for attorney fees because Leona walked
away with nothing in the judgment. In fact, they assert they are the ones entitled to fees
pursuant to fee provisions in the H91, PMP, and Husite partnership agreements. Husite
and Sure Save similarly claim contractual entitlement to attorney fees based on the
respective partnership agreements, but they also argue they are not liable for Leona’s
attorney fees incurred on the successful derivative causes of action. And Leona contends
the trial court erred in failing to award her attorney fees under the equitable common fund
or substantial benefit doctrines for her derivative success on behalf of Husite.11 But she
does not want to pay costs for those causes of action on which she was unsuccessful.
Both Leona and Jill also claim the court erred in some of its costs awards under Code of
Civil Procedure section 1032, subdivision (a)(4).


        11      In her opening brief, Leona sought fees against both PMP and Husite based on this argument, but
abandoned the quest against PMP in her reply brief. Accordingly, we analyze her argument only as it relates to
Husite.


                                                      14
I.            Standard of Review
              As we have observed, abuse of discretion is generally the standard of
review for a trial court’s award or denial of attorney fees after trial, except “‘“‘where the
determination of whether the criteria for an award of attorney fees and costs in this
context have been satisfied amounts to statutory construction and a question of law.’”’
[Citation.]” (Sandlin v. McLaughlin (2020) 50 Cal.App.5th 805, 828-829.) In such
event, our review is de novo. (See Collins v. City of Los Angeles (2012) 205 Cal.App.4th
140, 152.) “Whether a party falls within one of the four categories authorizing the
recovery of costs as a matter of right is a question of law we review de novo. [Citations.]
We otherwise review a trial court’s cost award for abuse of discretion. [Citations.]”
(Charton v. Harkey (2016) 247 Cal.App.4th 730, 739 (Charton).)
II.           The Trial Court’s Rulings on Attorney Fees
              There are two main factors a trial court must consider in deciding a motion
for attorney fees. First, since attorney fees are not available to the prevailing party as a
matter of right, the court must ascertain whether a valid basis exists for an attorney fee
award in the moving party’s favor. (See Code Civ. Proc., § 1021.) Second, it must
determine a reasonable amount of fees to be awarded once a valid basis is established.
Generally speaking, the party seeking attorney fees has the burden of proof on both
issues. (See Corbett v. Hayward Dodge, Inc. (2004) 119 Cal.App.4th 915, 926; see also
Center for Biological Diversity v. County of San Bernardino (2010) 188 Cal.App.4th 603,
615.)
              A.             Entitlement to Attorney Fees
              The four potential bases for recovery of attorney fees in this case were
section 15657.5, the common fund doctrine and/or its close relative, the substantial
benefit doctrine, and the partnership agreements. As to the direct claims by Leona, we
agree with the trial court that section 15657.5 has primacy in the analysis, and because of
it, the contractual fee provisions do not apply. As to Leona’s derivative claims, we

                                              15
conclude the trial court abused its discretion in denying reimbursement of her attorney
fees under the common fund doctrine.
                            1.             Direct Claims: Section 15657.5
              Under the statute’s fee-shifting provision, any defendant proven by a
preponderance of the evidence to be “liable for financial abuse” must pay the plaintiff’s
reasonable attorney fees and costs. (§ 15657.5, subd. (a).) A defendant is not entitled to
reciprocal attorney fees should it prevail on a financial elder abuse claim. (Bates v.
Presbyterian Intercommunity Hospital, Inc. (2012) 204 Cal.App.4th 210, 216 (Bates).)
“Such nonreciprocal fee provisions ‘are created by legislators as a deliberate stratagem
for advancing some public purpose, usually by encouraging more effective enforcement
of some important public policy.’ [Citations.]” (Carver v. Chevron U.S.A., Inc. (2004)
119 Cal.App.4th 498, 504 (Carver); see also Bates, supra, 204 Cal.App.4th at pp. 216-
217.)
              “Some courts have taken an additional step and concluded that where all of
a plaintiff’s claims are closely related to claims falling under a statutory scheme with a
one-way attorney fee provision, a successful defendant may not recover fees even where
another relevant statutory or contractual provision would arguably permit the court to
award them.” (Bates, supra, 204 Cal.App.4th at p. 217, citing Carver, supra, 119
Cal.App.4th at pp. 503-506 [discussing the Cartwright Act’s one-way fee provision,
Business & Professions Code, § 16750, subd. (a)] and Wood, supra, 151 Cal.App.4th at
p. 1191 [discussing section 15657.5].) These courts believe allowing prevailing
defendants to recover attorney fees for work on the statutory issues “simply because the
statutory claims have some arguable benefit to other aspects of the case would
superimpose a judicially declared principle of reciprocity on the statute’s fee provision, a
result unintended by the Legislature, and would thereby frustrate the legislative intent to
‘encourage improved enforcement of public policy.’ [Citation.]” (Carver, supra, 119
Cal.App.4th at p. 504.) Thus, where all causes of action overlap with an elder abuse

                                             16
cause of action, the prevailing defendant is not entitled to an attorney fee award. (See
Wood, supra, 151 Cal.App.4th at p. 1191.)
                                                      a) Brown Children (Motions 1 and 10)
                  The trial court found against the Brown children on Leona’s elder abuse
claim, at least with respect to the sale of the Bumblebee property. They do not dispute
this. But they argue the trial court incorrectly applied section 15657.5 in a vacuum,
without consideration of Code of Civil Procedure section 1032, which states in
subdivision (b) as follows: “Except as otherwise expressly provided by statute, a
prevailing party is entitled as a matter of right to recover costs in any action or
proceeding.” The subdivision preceding defines a “prevailing party” as, amongst other
things, “the party with a net monetary recovery” and “a defendant as against those
plaintiffs who do not recover any relief against that defendant.” (Code Civ. Proc., §
1032, subd. (a)(4).) Citing to Sanders v. Lawson (2008) 164 Cal.App.4th 434 (Sanders),
the Brown children argue section 15657.5 merely “invokes application of Code of Civil
Procedure section 1032, and by reference, the cost list in Code of Civil Procedure section
1033.5.” (Id. at p. 439.) And because Leona did not actually recover any relief against
them, she is not the prevailing party – under either statute – and cannot recover her costs,
including attorney fees.
                  This is a dubious manipulation of language in the statutes and in Sanders.
First, the quoted language from Sanders is either inartfully worded or simply inapposite.
It was discussing whether a prevailing plaintiff could recover trustee’s fees as an item of
costs, not attorney fees. (Sanders, supra, 164 Cal.App.4th at pp. 438-439.)12 Neither
statute explicitly addresses trustee’s fees. But as to attorney fees and costs in general,
both statutes are crystal clear. The prevailing party determination for costs under


           12    There was an award of attorney fees in Sanders, and the Second District Court of Appeal
determined it was “[e]rroneous,” but the portion of the opinion analyzing the attorney fee award is not published.
(Id. at p. 438.)


                                                         17
subdivision (a)(4) of Code of Civil Procedure section 1032 applies “[e]xcept as otherwise
expressly provided by statute[.]” (Id. at subd. (b).) The statute expressly providing
otherwise in this instance is section 15657.5; it requires an award of both attorney fees
and costs against any defendant shown to be liable for financial abuse. (Id. at subd. (a).)
The trial court was on the money, so to speak, in applying section 15657.5 and not Code
of Civil Procedure section 1032 to the Brown children.
                  They also erroneously contend they were not held “liable” for financial
abuse because liability requires harm or damage, and Leona’s outcome against them
meant there was none. This, too, we find to be a distortion of the statutory language.
Liability under section 15657.5 infers responsibility.13 The trial court clearly found the
Brown children responsible for the act of taking Leona’s equity from the Bumblebee
property. It merely credited the stipulated payment against her damages. This does not
eliminate the Brown children’s responsibility for the wrong.
                  And, in point of fact, Leona’s outcome against the Brown children existed
only because they had already paid her the damages the trial court ultimately determined
they owed. This distinguishes the case from one like Goodman v. Lozano (2010) 47
Cal.4th 1327 (Goodman), which the Brown children cited in the trial court and here.14
The prevailing defendants in Goodman had not paid any monies to the plaintiff at all,
prior to the trial or after. Instead, they had extended an offer under Code of Civil
Procedure section 998 which the plaintiffs had rejected. (Id. at p. 1331.) The other
defendants in the case had paid settlement monies to the plaintiffs prior to trial, and the
trial court offset those monies from plaintiffs’ damages. (Ibid.) Under those
circumstances, the non-settling defendants had clearly prevailed because they had paid

         13       The dictionary definition for “liable” in this context is “bound or obligated according to law or
equity” or “responsible” or “answerable.” (Webster’s 3d New Internat. Dict. (1981) p. 1302.) Black’s Law
Dictionary takes a similar view, defining “liable” as: “[r]esponsible or answerable in law; legally obligated.”
(Black’s Law Dict. (11th ed. 2019) p. 1099.)
         14       Another distinguishing factor was Goodman did not involve a fee-shifting statute like section
15657.5.


                                                          18
nothing. It defies credulity to accord the Brown children the same status just because
they paid damages earlier in the litigation than they otherwise would have.15
                  Our conclusion is further strengthened by a recent decision out of Division
Two of this district, Arace v. Medico Investments, LLC (2020) 48 Cal.App.5th 977
(Arace). The jury in Arace found for the plaintiff but awarded her no damages on her
elder abuse claim. (Id. at p. 981.) The defendant appealed the award of attorney fees in
her favor. Division Two held that section 15657.5 was “not discretionary in nature,”
requiring the trial court to award attorney fees as “a mandatory form of relief regardless
of whether the plaintiff is awarded any other form of relief.” (Id. at p. 983.) We agree
with our sister court’s construction of the statute.
                  The reasoning of Carver and Wood also forecloses an attorney fee award in
favor of the Brown children for those non-statutory claims on which they were
successful. The trial court correctly observed that all of Leona’s claims against them
were based on an interconnected set of facts – though unlike Wood, the claims pertained
to multiple transactions, rather than just one. (See Wood, supra, 151 Cal.App.4th at p.
1191.) But importantly, each of the transactions alleged in this case was part and parcel
of Joe’s overall effort to gain and exert control over Leona’s money so that it would be
available to help fund the family’s commercial and real estate ventures – PMP in
particular. And while Joe and Brown II were primarily held liable for that scheme – the
Brown children were facilitators. They were the managing members of Brown II, and
Joey admitted he and Joe were its “decision makers.” Joey and Debbie were willing to
sign whatever Joe wanted them to sign.16 The Brown children were also deeply involved
in PMP. They were the only other three partners along with Brown II and Leona.

          15        The Brown children paid this amount in order to avoid further attachment of their property, not to
settle the case, as they have continuously asserted. And even if they did pay this amount to settle the case, their
payment would constitute a net monetary recovery for Leona under Code of Civil Procedure section 1032,
subdivision (a)(4). (See DeSaulles v. Community Hospital of Monterey Peninsula (2016) 62 Cal.4th 1140, 1144.)
          16        It appears Donna was as well since she and Joey signed the sweetheart lease agreements with Joe’s
PSC entities.


                                                         19
                  We also note that the only reason the trial court found for the Brown
children on most of the transactions was because it concluded they were not Leona’s
fiduciaries and thus owed her no duties.17 It was not because the trial court found they
had no involvement. In this light, the result was not the vindication the Brown children
claim it was. Because all claims in the lawsuit were inextricably connected to the
financial abuse scheme, the Brown children cannot recover attorney fees under the
contracts and Motion 10 was properly denied.
                                                      b)          Husite and Sure Save (Motion 7)
                  Husite and Sure Save take a different tack. They say Leona’s claim against
them was not a financial elder abuse claim at all, but merely a shareholder derivative
action masquerading as a financial elder abuse claim. Under Hilliard v. Harbour (2017)
12 Cal.App.5th 1006 (Hilliard), they contend, Leona should not be immunized by section
15657.5 or Wood from paying prevailing party attorney fees under the partnership
agreements, because she did not allege or prove conduct amounting to financial elder
abuse on their part. They are wrong.
                  To start, Leona’s operative pleading did allege financial elder abuse directly
against both Husite and Sure Save. She alleged they had “distributed to the Browns but
not Plaintiff the proceeds of the loan, failing to give Plaintiff her” rightful share. This is
an allegation of unequal distributions or “disguised dividends,” which is individual, not
derivative, in nature. (See Jara v. Suprema Meats, Inc. (2004) 121 Cal.App.4th 1238,
1258-1259.) It details an alleged injury that was not inflicted on the entities, but by the
entities.18 And this allegation was sufficient to state a claim for financial elder abuse


          17       Interestingly, a fiduciary relationship is not a required element of financial elder abuse. (See §
15610.30.) But, again, the findings themselves were not appealed.
          18       Sure Save had a 29.9 percent interest as a limited partner in Husite. Leona had a 50 percent
interest in Sure Save. She alleged Husite distributed loan proceeds to all of its partners (Sure Save included) except
her. In turn, Sure Save made distributions to all of its partners except her. Those partners were the Brown children.
We do not opine on the merit of these allegations – only that they were in fact alleged, thus refuting Sure Save’s
representation that there were no “specific factual allegations against it” in the complaint.


                                                           20
against both entities – i.e., an appropriation of property of an elder for a wrongful use.
(See § 15610.30, subd. (a)(1).) In the final decision, the trial court apparently did not
find this allegation meritorious. But this does not mean Leona failed to allege it.
                    Moreover, the gravamen of the lawsuit sounds in financial elder abuse, so
Hilliard does not provide a useful analogy.19 In Hilliard, the plaintiff was the controlling
shareholder, and presumably the founder of, several companies. (Hilliard, supra, 12
Cal.App.5th at p. 1008.) The companies took out loans from Wells Fargo over the years,
secured by their assets. At a certain point, the loans went into default and plaintiff
Hilliard began negotiating with Harbour, Wells Fargo’s representative, about liquidating
certain personal interests and providing further collateral in order to satisfy the debt. (Id.
at pp. 1008-1009.) In final settlement of the debt, Hilliard agreed to sell a radio station
by a date certain and give Wells Fargo the proceeds. However, he was unable to sell the
radio station by that date, and Wells Fargo sold the loan to a new creditor, who instituted
legal action against the companies and ultimately obtained a judgment. (Id. at pp. 1009-
1010.) Hilliard filed a complaint with a single cause of action for financial elder abuse,
alleging Wells Fargo took the companies from him for a wrongful use. (Id. at p. 1010.)
Wells Fargo and Harbour filed a demurrer, claiming Hilliard lacked standing because his
claim was derivative and not personal, and the trial court sustained it without leave to
amend. (Ibid.)
                  The appellate court affirmed, and in the process, extensively discussed
Sutter v. General Petroleum Corp. (1946) 28 Cal.2d 525 (Sutter) as an example of a
viable direct action for fraud in the shareholder context. (Hilliard, supra, 12 Cal.App.5th
at pp. 1013-1014.) In contrast to Sutter, where the shareholder was defrauded into
forming a corporation and investing money in a project which eventually met its demise,
Hilliard had not been induced to form the debtor companies. (Id. at pp. 1014-1015.)

           19        Leona points out Hilliard is also distinguishable because it was decided on demurrer. While this
is true, it is not the main reason we find Hilliard unpersuasive.


                                                          21
Those companies already existed and “[b]ut for his shareholder status, Hilliard would not
have been injured by Harbour’s conduct and that of the Bank.” (Id. at p. 1015.) The
court went on to state: “Nothing in the [Elder Abuse] Act, its legislative history, or the
cases interpreting the measure suggest it was designed to confer on elders broader
standing to sue than allowed by the legal principle applied in Nelson [v. Anderson (1999)
72 Cal.App.4th 111, 124]. Hilliard created the Companies as an LLC in order to limit his
liability; there is no policy reason to permit him to enjoy the benefits of that limitation
without accepting the concomitant burdens it entails.” (Id. at p. 1015.)
              Leona’s claims align more with Sutter than Hilliard. She did not
independently form or invest in Husite. She was advised by Joe to invest in it. It was but
one vehicle through which he consolidated his control over her money. She did not even
sign the Husite partnership agreement; the trial court found she had authorized Joe to act
as her agent with respect to such matters and she had ratified the agreement by accepting
partnership distributions. As in Sutter, the damages may have been represented (at least
in part) by a diminution in the value of Leona’s interest, but they flowed from a set of
abusive circumstances which preceded her interest. (See Hilliard, supra, 12 Cal.App.5th
at p. 1014 [“The point of the Supreme Court opinion is that while Sutter lost his
investment, which was represented by the value of the stock, and its reduction in value
was the measure of his loss, the damages all flowed from the defendants’ tort that
preceded and induced the investment”], citing Sutter, supra, 28 Cal.2d at p. 531.)
Because of this, we have difficulty viewing this particular transaction in a vacuum, as
Husite and Sure Save seem to be urging.
              At its heart, Leona’s fundamental claim against Husite and Sure Save was
that they too participated in the elder abuse scheme by making unfair or unequal
distributions to the defendant partners. This was the allegation behind all causes of




                                              22
action against them in the sixth amended complaint.20 As such, the reasoning of Wood
and Carver applies: Husite and Sure Save cannot recover contractual attorney fees.21
                                    2.                 Derivative Claims (Motion 2)
                  We now turn to Motion 2, Leona’s request for fees on the successful
derivative claim she brought on behalf of Husite, by which it recovered a judgment of
over $1 million against Brown II.22 The trial court declined Leona’s invitation to apply
the common fund or substantial benefit doctrines to award her fees as a representative
plaintiff, and we believe this was an abuse of discretion.
                  These doctrines grew out of the equitable principle, recognized in Trustees
v. Greenough (1881) 105 U.S. 527, that a person securing a fund from which a common
group of persons may benefit should be reimbursed the expenses of having done so from
the fund itself, and barring that, from proportionate contributions from those who stand to
benefit. (Id. at p. 532.) This principle is based on three main considerations: (1)
“fairness to the successful litigant, who might otherwise receive no benefit because his
recovery might be consumed by the expenses,” (2) “correlative prevention of an unfair
advantage to the others who are entitled to share in the fund and who should bear their
share of the burden of its recovery,” and (3) “encouragement of the attorney for the
successful litigant, who will be more willing to undertake and diligently prosecute proper

          20        Husite and Sure Save argue the declaratory relief cause of action is unrelated to the elder abuse
claim, but through it, Leona merely sought a determination as to whether an adjustment of ownership interests in all
of the partnerships was required due to the elder abuse.
          21        For this reason, we need not reach Husite’s and Sure Save’s arguments concerning the
interpretation of the fee provisions in the respective partnership agreements.
          22        In the statement of decision, the trial court indicated Husite’s damages for the loss of its equity
were $3.2 million. But Husite was only awarded $1,306,138.02 in the judgment.
                    We decline to consider Leona’s appeal of her request for attorney fees against Brown II pursuant
to the Husite or PMP partnership agreements. Contrary to Leona’s suggestion, the trial court did not “fail to decide”
the issue. Rather, Leona failed to properly preserve it. (See Black v. Financial Freedom Senior Funding Corp.
(2001) 92 Cal.App.4th 917, 925, fn. 9.) The trial court ruled Leona’s memorandum of points and authorities was
insufficient to bring the issue to the court’s and opposing counsel’s attention under California Rules of Court, rule
3.1113. Leona claims the lack of any opposition to the request from Brown II was enough to grant it, but the trial
court was clearly not satisfied anyone – including it – had received adequate notice of the argument based on the
barebones, one-paragraph treatment it was given in her moving papers. We will not disturb its judgment in that
regard.


                                                          23
litigation for the protection or recovery of the fund if he is assured that he will be
promptly and directly compensated should his efforts be successful.” (Estate of Stauffer
(1959) 53 Cal.2d 124, 132 (Stauffer).)
              “The substantial benefit theory is derived from the common fund principle.
A litigant whose action has been responsible for conferring on a group substantial
nonpecuniary benefits may similarly be awarded his attorneys’ fees. The earliest
California case employing this theory (Fletcher v. A. J. Industries, Inc. [(1968)] 266
Cal.App.2d 313 [(Fletcher)]) involved a corporate derivative action. The efforts of the
stockholder plaintiffs, while not resulting in a common fund of money, produced
significant benefits in the form of changes in corporate management policies or
procedures – corporate therapeutics (Mills v. Electric Auto-Lite (1970) 396 U.S. 375,
396) – which inured to the benefit of all shareholders. By awarding fees payable by the
defendant corporation the costs of suit were spread among those who benefited thereby –
the shareholders.” (Coalition for L.A. County Planning etc. Interest v. Board of
Supervisors (1977) 76 Cal.App.3d 241, 247.)
              The common fund doctrine was approved by the California Supreme Court
in the corporate shareholder context in Fox v. Hale & Norcross S. M. Co. (1895) 108 Cal.
475 (Fox), the high court stating as follows: “The action was not prosecuted by the
plaintiff in his own right or for his own exclusive benefit. He sued in behalf of the
corporation to recover a fund in which others were equally interested, and the judgment
in his favor was for the use and benefit of the corporation. He was, therefore, not entitled
to receive the amount of the judgment himself, but clearly was entitled to an allowance
out of the moneys collected of his reasonable expenses, including counsel fees.” (Id. at p.
477.) Thus, even from its inception, courts have recognized that the common fund
doctrine can be limited by the extent to which the party seeking fees pursues the litigation
for her exclusive benefit or adverse personal interest.



                                              24
                  The California Supreme Court provided a good example of an adverse
personal interest in Gabrielson v. City of Long Beach (1961) 56 Cal.2d 224 (Gabrielson).
Gabrielson was an attorney who had represented a Long Beach resident intervening in a
taxpayer lawsuit aiming to prohibit the city from using revenues from natural resources
extraction in coastal tidelands for general municipal purposes. (Id. at p. 227.) The
tidelands had been granted to the city in 1911 by the state in trust for purposes related to
development of Long Beach Harbor, but once oil was discovered under the tidelands in
1937, there was a question as to how production revenues could be used. The Legislature
in 1951 passed a statute allotting 50 percent of non-dry gas revenue for purposes outside
the trust. (Id. at pp. 226-227.) This was the 1951 statute being attacked in the lawsuit.
(Id. at p. 227.) Gabrielson’s client contended the statute effectuated a partial revocation
of the trust, and any released revenues should revert to the state. This contention was
successful on appeal, and a few years later, the Legislature decided to settle the dispute
by dividing the oil and gas revenue between the state and city and requiring the city’s
share to be used only for trust purposes. (Ibid.)
                  Gabrielson sought reimbursement for his fees, arguing a common fund
entitlement – he had established the state’s right to the released funds. The city and state
both opposed the request. (Gabrielson, supra, 56 Cal.2d at p. 228.) The state said it had
never consented to the action, and it was ultimately an action against both the city and the
state, especially because both Gabrielson’s and his client’s “purpose in intervening was to
defeat both the state’s and city’s interests by tying up the revenues in litigation until they
could establish personal interests therein under federal mineral leasing applications.”23
(Ibid.) Under these circumstances, the California Supreme Court determined no fees


           23     Gabrielson’s client, Mrs. Alma Swart, had sought an oil and gas lease for some of the tidelands
some years prior to the lawsuit, but due to a question as to federal or state ownership of the lands, the applications
had not been granted. The trial court in the intervention lawsuit felt this demonstrated Mrs. Swart and Gabrielson’s
“real purpose” was to prevent any expenditure of revenues from the lands until the applications could be granted.
(Id. at p. 231.)


                                                          25
could be awarded because “the attorney’s and his client’s ultimate objective [wa]s not to
secure or preserve a common fund but to establish personal adverse interests therein.”
(Id. at p. 229.) The court went on to state: “Litigation so motivated calls for no added
incentive in the form of fees from the common fund should the ultimate objective fail.
Moreover, to allow them in such a case merely because the attorney’s services have
benefited the class to whom the fund belonged would place his interests in conflict with
those of his client. An attorney retained to recover or protect a common fund so that it
would be available when and if his client could establish an adverse right thereto might
be induced to forsake his client’s interest in the hope of securing more substantial fees
from the common fund. Thus, if the evidence supports the trial court’s finding that
petitioner’s and Mrs. Swart’s purpose in intervening was to defeat both the state’s and the
city’s interests, the judgment must be affirmed even though their ultimate objective was
not achieved and petitioner’s services were therefore of benefit to the state.” (Id. at pp.
229-230.)
              The doctrines and the exception were later applied to a closely held
corporation in Baker. Baker involved a dispute between two shareholders who jointly
owned two companies. The prevailing shareholder had sought involuntary dissolution of
both companies. (Baker, supra, 176 Cal.App.3d at p. 376.) In such a context, the Second
District Court of Appeal found there was no reason to apply either the common fund or
substantial benefit doctrine: “The actions resulted in findings that appellant had
misappropriated corporate funds and property, but this was to no one’s detriment other
than respondent’s. Respondent and appellant were the only shareholders in each of the
corporate entities.” (Id. at pp. 378-379.) Thus, it could not “be claimed that there were
parties other than respondent from whom fees could be sought and who were similarly
situated with mutual interests in and mutual rights to proceed and recover the sums
representing the fund.” (Id. at p. 379.) As for substantial benefit, the court found “the
rule can only be applied where a substantial benefit is extended to a clearly identifiable

                                             26
class of persons.” (Id. at p. 380.) Since no such class of persons existed in Baker, no fees
were warranted under the doctrine. (Ibid.)
              But it is Cziraki which is most on point. Thunder Cats, Inc. was a close
corporation owned by Cziraki, Phillis and Van Den Berg. Phillis and Van Den Berg had
applied for patents for certain designs and had promised to assign the interest in those
patents to Thunder Cats so the designs could be manufactured by the company. Phillis
and Van Den Berg then left and formed a separate company called Vanlar without
Cziraki, giving Vanlar the benefit of the patents. They never assigned the patents to
Thunder Cats and Cziraki was frozen out of their use and exploitation. (Cziraki, supra,
111 Cal.App.4th at p. 555.) Cziraki sued Thunder Cats, Phillis, and Van Den Berg for
derivative and individual claims (which, we note, is what Leona did in this case). There
were both direct and derivative claims against Phillis and Van Den Berg for breach of
fiduciary duty, but Cziraki also sought a constructive trust as to the patents. (Id. at pp.
555-556.) He wanted Phillis and Van Den Berg to assign the patents to Thunder Cats.
After prevailing at trial, Phillis and Van Den Berg were ordered to pay damages and also
assign the patents to Thunder Cats as originally agreed. Cziraki sought attorney fees
incurred on his derivative claim based on the common fund and substantial benefit
doctrines. (Id. at p. 556.) The trial court denied the motion, but it appeared from the
record that it did not believe either doctrine could be applied where all three shareholders
in a close corporation had participated in the litigation. (Id. at pp. 556-557.)
              The appellate court reversed. It determined Cziraki had created a common
fund in the form of a monetary judgment, and also a substantial benefit from protecting
the patent assignment, which was Thunder Cats’ main asset. (Cziraki, supra, 111
Cal.App.4th at pp. 557-558.) The trial court had misconstrued the holding of Baker – it
did not preclude application of the doctrines in the close corporation context. Instead, the
doctrines did not apply in Baker because the prevailing shareholder would have been the
only one to benefit; the lawsuit would result in the dissolution of the entities involved.

                                              27
(Id. at p. 561.) In contrast, Thunder Cats would remain intact with its main asset
preserved, and the award to it “would not be immediately passed on to individual
shareholders through a dissolution proceeding.” (Ibid.) The appellate court held the
doctrines should apply “whenever (1) a shareholder derivative suit results in a substantial
benefit to the corporation on whose behalf the plaintiff has brought suit, and (2) the
judgment confers upon the plaintiff no individual benefit separate from that received by
all of the shareholders.” (Id. at p. 559.)
              In 2008, an additional landmark emerged on the horizon. The Legislature
passed the Uniform Limited Partnership Act of 2008 (ULPA)(Corp. Code, § 15900 et
seq.), and through it Corporations Code section 15910.05. This provision clarified that,
because “proceeds or other benefits of a derivative action . . . belong to the limited
partnership,” the court could award a plaintiff bringing a wholly or partially successful
derivative claim her reasonable attorney fees from the limited partnership’s recovery.
(Id. at subds. (a)(1) and (b).) We agree with Leona that this statute appears to codify the
common fund doctrine in the limited partnership context. But it does not take away the
trial court’s discretion. And we do not believe the trial court abused it in at least
considering the adverse personal interest exception. After all, as stated elsewhere in
ULPA, “[u]nless displaced by particular provisions of this chapter, the principles of law
and equity supplement this chapter.” (Corp. Code, § 15901.07, subd. (a).)
              We do, however, think the trial court abused its discretion in its ultimate
conclusion. It applied the adverse personal interest exception because it found Leona
sought primarily to vindicate her individual rights, and her derivative claims were
“secondary.” Some of this language it derived from our ruling in Avikian, in which we
upheld the denial of attorney fees to shareholders who were “seeking to advance their
individual interests” through litigation. (Avikian, supra, 98 Cal.App.4th at p. 1118.)
              While we appreciate the trial court’s understandable desire to follow to the
letter our language in Avikian, we feel its reliance on the case was misplaced. The

                                              28
corporation involved in Avikian, WTC Financial Corp., was an insurance company in
liquidation under the auspices of the Insurance Commissioner. The shareholders there
had brought the action in violation of a restraining order vesting such claims in the
Insurance Commissioner. (Ibid.) Thus they did not even have a right to pursue litigation
in a derivative capacity. Moreover, they accomplished nothing through their lawsuit.
The Insurance Commissioner reached his own settlement with the defendants on behalf
of the company. (Id. at p. 1113.) Thus, in Avikian, it was crystal-clear that the plaintiffs
were acting exclusively out of personal interest. Here, the situation is much different.
Leona was entitled to pursue derivative litigation on Husite’s behalf, and she was
successful in obtaining a judgment for it.
                Indeed, Leona’s derivative claim aligns squarely with the raison d’etre of
the common fund and substantial benefit doctrines. She unquestionably created a
common fund which would not have existed without her prosecution of the claim. And
her claim remitted to Husite the value of its asset, which would benefit the health of the
entity and also “raise the standards of fiduciary relationships and of other economic
behavior” necessary to maintain it in the future. (See Fletcher, supra, 266 Cal.App.2d at
pp. 324-325.)
                Husite believes the personal adverse interest exception ought to apply in
large part because of Leona’s pursuit of both direct and derivative claims against it. It
claims this is unprecedented and untenable. But just like the entity defendant in Denevi
v. LGCC, LLC (2004) 121 Cal.App.4th 1211, Husite has failed to cite any authority so
stating. (Id. at p. 1223.) Moreover, Husite fails to appreciate two important
considerations.
                First, the breach for which Leona was seeking redress had two arguably
separate components. The trial court found Brown II had harmed Husite by encumbering
its main asset to the tune of $3.2 million. However, as we stated earlier, Leona was also
suing Husite for the separate and independent act of making unequal distributions of the

                                              29
loan proceeds – an act, potentially, of financial elder abuse. So, even though the same
loan may have been at issue, there were two acts and two wrongs alleged with respect to
it. Brown II committed the first act, and Husite itself committed the second.
                  Additionally, the trial court deferred ruling on the partnerships’ motion to
require Leona to elect between her direct and derivative causes of action until after the
evidence was in.24 This indicates even the trial court was having trouble discerning the
nature of the injury and who may have been responsible. This situation was not present
in Cziraki. There was no wrongful conduct alleged by Thunder Cats itself, and thus, no
reason to name it as a direct defendant.
                  Having classified the claim as derivative and entered judgment creating a
common fund, the trial court’s denial of fees failed to do equity. Leona did not benefit
from this judgment as it pertained to Husite. Yet she was left to bear the expense of
prosecuting the claim. The doctrines exist to “prevent[] unjust enrichment” (See Serrano
v. Unruh (1982) 32 Cal.3d 621, 627), “so that the active litigator who extends a benefit to
a class of passive beneficiaries is not made to bear the cost of litigation on his or her
own.” (Baker, supra, 176 Cal.App.3d at p. 380.) Our Supreme Court outlined factors in
Stauffer which guide application of the doctrines, and those factors militate in Leona’s
favor. (Stauffer, supra, 53 Cal.2d at p. 132.) It would be unfair for Leona’s share of the
Husite recovery to be almost completely consumed by the expense of bringing the claim.
There are other Husite shareholders besides Brown II and the Brown children who will be
“entitled to share in the fund.”25 (Stauffer, supra, 53 Cal.2d at p. 132.) These
shareholders are precisely the type of passive beneficiaries who would be unfairly
advantaged if Leona were made to bear the expense on her own. And while Leona’s




          24         Husite concedes this ruling is not being challenged on appeal.
          25         Brown II is Husite’s general partner, but in addition to persons and entities already party to this
litigation, its limited partnership includes five other persons or entities who have not been involved in the litigation.


                                                           30
attorneys have already obtained sizeable fee awards against other defendants, they have
recovered nothing from Husite and neither has she.
              Indeed, the trial court seems to have taken the personal adverse interest
exception further than the relevant cases have. In Fox, our high court noted the plaintiff
therein had not pursued the litigation for his “exclusive benefit” or in his own right.
(Fox, supra, 108 Cal. at p. 477.) But this is a far cry from saying a shareholder may not
pursue his or her own interest simultaneously with the company’s interest at all. Baker
applied the exception not so much because the shareholder therein primarily sought to
benefit himself, but because there was literally no one else who could benefit besides
himself. (Baker, supra, 176 Cal.App.3d at p. 379.) Cziraki court noted the plaintiff had
not derived an individual benefit from the litigation and no “adverse personal interest”
was served. (Cziraki, supra, 111 Cal.App.4th at pp. 560-561.) But, again, this is not the
same as saying Cziraki did not stand to gain himself from the litigation.
              In fact, it can fairly be said that most, if not all, shareholders primarily hope
to vindicate a personal right somewhere along the line. They are invested in the entity,
after all, and any injury to the entity impacts their interest. The personal stake is what
gives a shareholder standing to bring a claim in a derivative capacity in the first place.
“Because a derivative claim does not belong to the stockholder asserting it, standing to
maintain such a claim is justified only by the stockholder relationship and the indirect
benefits made possible thereby, which furnish the stockholder with an interest and
incentive to seek redress for injury to the corporation.” (Grosset v. Wenaas (2008) 42
Cal.4th 1100, 1114.) If such a personal stake itself precludes reimbursement of fees, the
common fund or substantial benefit doctrines could never be applied to a limited
partnership. As Leona persuasively argues, this would directly contravene Corporations
Code section 15910.05.
              This is why the shareholder’s interest must be adverse to the partnership.
Husite argues this case is more similar to Gabrielson, because Leona has consistently

                                             31
sought remedies that would benefit her individually and that might dissipate its assets. It
points to the trial court’s minute order outlining several places in the record where Leona
sought her share of damages due the corporate entities. But this evidence does not prove
the point Husite wishes to make. True, Leona consistently framed her claim against
Husite as direct because she viewed it as a claim for disguised dividends, and she asserted
the derivative claim in the alternative in case the trial court concluded the claim was
Husite’s instead. But we see nothing problematic in this. As we’ve intimated, Leona can
be forgiven somewhat for pleading the claim as both a direct and derivative claim given
the complexity of the facts. Moreover, unlike the intervenors in Gabrielson, she did not
pursue a personal interest adverse to the common fund by seeking her share of Husite’s
recovery. Instead, she was seeking the amount which would have been owed to her had
she brought the action solely in a derivative capacity. And even if Leona’s interest was
to recover amounts due to her personally, the fact remains that she recovered nothing vis-
à-vis the Husite loan. As Gabrielson counsels, it is acceptable for litigation expenses to
go unreimbursed when intervention litigation was prosecuted for the purpose of
establishing an adverse interest in the common fund. (Gabrielson, supra, 56 Cal.2d at
pp. 229-230.) But from our reading of Gabrielson, it would not be acceptable to leave a
shareholder holding the bag for creating a common fund from which all shareholders, and
not just herself, could equally benefit.
              Finally, we must remind ourselves that the case overall sounds in financial
elder abuse. If anything, the adverse personal interest at stake here was Leona’s statutory
right as an elder to seek redress for the taking or appropriation of property rightfully
belonging to her. There can be no doubt the Legislature deems this a particularly
important one.
              Accordingly, we reverse the trial court’s denial of Motion 2 against Husite
and find she was entitled to reimbursement under the common fund or substantial benefit
doctrine.

                                             32
              B.               Calculation of Fee Award (Motions 1 and 2)
              We thus conclude the only party in this appeal entitled to attorney fee
awards is Leona – one award from the Brown children (which the trial court granted) and
one from Husite (which the trial court did not). We remand the calculation of the latter
award. As to the Brown children, in its ruling on Motion 1, the trial court ordered them
to pay a total of $411,955.07 in attorney fees to Leona after she requested $462,396.77.
They claim this amount is excessive because Leona was only successful on one of her
allegations of financial elder abuse against them. They believe the amount should be
apportioned so they pay only for those fees incurred on the Bumblebee property issue up
to August 2014, when the stipulated payment was made.26
              In making an award of attorney fees in an elder abuse case, the trial court
should look to the factors in section 15657.1: those “set forth in Rule 4-200 of the Rules
of Professional Conduct of the State Bar of California, and all of the following: [¶] (a)
The value of the abuse-related litigation in terms of the quality of life of the elder or
dependent adult, and the results obtained. [¶] (b) Whether the defendant took reasonable
and timely steps to determine the likelihood and extent of liability. [¶] (c) The
reasonableness and timeliness of any written offer in compromise made by a party to the
action[.]” The Brown children claim it would be counterproductive under this statute to
award Leona her full fees for the Bumblebee property issue when she received their
stipulated payment very early on in the action. They also argue it was inherently
unreasonable for Leona to continue to litigate the Bumblebee property claim after
receiving the stipulated payment.
              We do not consider the stipulated payment an offer in compromise. The
Brown children did not offer to settle the entire litigation against them in exchange for
$376,000. They stipulated to pay Leona $376,000 to keep her from continuing to


       26     Mr. Gold admitted Leona had only incurred $50,751.62 in fees on the Bumblebee claim by then.


                                                   33
successfully attach their properties. Had they desired to settle the action in full, there
were avenues available to them for doing so. We find it instructive that they never used
them.
              Even though Leona ultimately was awarded less than the amount of the
stipulated payment, it was not unreasonable for her to have litigated the claim to
judgment. In order to recover her attorney fees under section 15657.5, there had to be a
finding of liability on the Brown children’s part. This could only happen through a trial.
We do not believe the trial court abused its discretion in awarding Leona the full amount
of attorney fees incurred on the Bumblebee property claim, and we affirm its award
against the Brown children on Motion 1.
III.          The Trial Court’s Rulings on Costs (Motions 3, 8 and 11)
              There are two overarching issues raised with respect to costs: the prevailing
party determinations and apportionment of costs as between prevailing and non-
prevailing defendants who were jointly represented. We take each issue up separately.
              A.             Prevailing Party Determinations
              Leona contends the trial court erroneously declared Husite, Sure Save,
PSC, PSC Holdings, and the Brown children prevailing parties. Having obtained a
significant derivative recovery for Husite, she argues, it is unfair to find it and Sure Save
prevailed against her on her direct claim, which was posited on the same facts. Because
she obtained a similar derivative recovery for PMP against the PSC entities, she also
thinks it was error for the trial court to find they prevailed against her on her direct
claims. Finally, she says the trial court was inconsistent in ruling the Brown children
were prevailing parties while also awarding her costs against them on her elder abuse
claim.
              We start with the final argument because it is the most swiftly resolved. As
we have already said, the Brown children were held liable for financial elder abuse, and
under section 15657.5, Leona was entitled to both attorney fees and costs. In its ruling on

                                              34
Motion 11, the trial court erred in declaring the Brown children prevailing parties for
purposes of costs, because, pursuant to our discussion above, section 15657.5 carves out
a statutory scheme separate from Code of Civil Procedure section 1032. Under section
15657.5, Leona was entitled to recover her costs from the Brown children, not the other
way around. And as we previously stated, we do not believe the Brown children were
prevailing parties under Code of Civil Procedure section 1032, subdivision (a)(4)
anyway. Leona most certainly did have a net monetary recovery against them; it was
just paid to her earlier in the litigation. As such, her motion should have been granted as
to any costs incurred by the Brown children, and we reverse and remand the ruling on
that basis.
                  Leona was ultimately unsuccessful in holding Husite, Sure Save, PSC or
PSC Holdings liable for financial elder abuse. As a result, section 15657.5 does not
govern the analysis for these defendants and we revert to Code of Civil Procedure section
1032. In this conclusion, we are guided by Murrillo v. Fleetwood Enterprises, Inc.
(1998) 17 Cal.4th 985 (Murrillo), in which our high court found the unilateral fee-
shifting provision in the Song-Beverly Consumer Warranty Act did not operate to
preclude a prevailing defendant from obtaining an award of costs under Code of Civil
Procedure section 1032. This statute applies as a matter of course unless “expressly
provided” by another statute, and the Song-Beverly fee provision did not expressly
preclude prevailing defendants from costs. (Id. at pp. 990-991.) The Bates court later
relied on Murrillo in extending this analysis to section 15657.5.27 (Bates, supra, 204
Cal.App.4th at pp. 218-219.)




          27        We note the analysis is different for costs as opposed to attorney fees, because costs are a statutory
right for a litigant who meets the definition of a prevailing party under Code of Civil Procedure section 1032,
subdivision (a)(4). (See id. at subd. (b).) In contrast, attorney fees are not available to a prevailing party by default.
They are left to the parties’ agreement unless expressly provided otherwise by statute. (See Murrillo, supra, 17
Cal.4th at p. 999; see also Code Civ. Proc., §§ 1021, 1033.5, subd. (a)(10).)


                                                           35
                 Leona forcefully argues her success on the derivative claims should have
colored the trial court’s prevailing party determination under Code of Civil Procedure
section 1032 with respect to Husite and the PSC entities. But, as our Supreme Court has
stated, we have no power to “ignore the actual words of the statute in an attempt to
vindicate our perception of the Legislature’s purpose in enacting the law.” (Murrillo,
supra, 17 Cal.4th at p. 993.) Leona “[did] not recover any relief against” Husite, Sure
Save, PSC, or PSC Holdings. (See Code Civ. Proc., § 1032, subd. (a)(4).) She only
recovered money in a derivative capacity for Husite. She recovered nothing personally
against Sure Save and nothing in a derivative capacity for Sure Save. And with respect
to PSC and PSC Holdings, the recovery goes to PMP.28 Leona was only bringing the
claims in PMP’s stead, and the claim has always belonged to it.
                 But there is another basis for costs against Husite over and above Code of
Civil Procedure section 1032. By way of Motion 2, Leona also sought her costs from
Husite pursuant to Corporations Code section 15910.05 and the common fund and
substantial benefit doctrines. In Motion 8, Leona reminded the trial court of this. But the
trial court did not address this issue in denying Motion 8. Because Corporations Code
section 15910.05 allows a successful derivative plaintiff to recover “reasonable
expenses” from a limited partnership, and because we reverse and remand the trial court’s
ruling on Motion 2, we also remand Motion 8 for further proceedings.
                 B.                Apportionment of Costs
                 Finally, Leona and Jill take issue with the trial court’s ruling on Motion 11
as it pertained to New Brown and Foothill. They argued these defendants incurred no
costs other than their first appearance fees, with the other costs in the memorandum being


          28      We deny Leona’s and Husite’s requests for judicial notice of documents pertaining to a
postjudgment arbitration occurring between the parties. Leona claims the documents clarify the withdrawal of her
appeal as to PMP, and Husite contends the documents show Leona’s inconsistency with respect to enforcing or
interpreting the Husite partnership agreement. Ultimately, these documents are not germane to our resolution of the
appeals.


                                                        36
incurred by other Brown-related defendants. They also claimed only Jill should be
responsible for Foothill’s first appearance fee, and only Leona should be responsible for
New Brown’s first appearance fee. The trial court did not address this argument in its
final ruling on the motion. However, during the hearing, the trial court expressed its
reluctance to conduct such an apportionment because all defendants “had to be [t]here”
during the trial.
               As we have already stated, the ruling on Motion 11 must be reversed and
remanded because it erroneously concludes the Brown children are prevailing parties,
which they are not. But remand is also required for a proper apportioning of costs.
               “All costs awarded to a prevailing party must be (1) incurred by that party,
whether or not paid; (2) ‘reasonably necessary to the conduct of the litigation rather than
merely convenient or beneficial to its preparation’; and (3) reasonable in amount. (§
1033.5, subd. (c)(1)-(3); see El Dorado Meat Co. v. Yosemite Meat & Locker Service,
Inc. (2007) 150 Cal.App.4th 612, 616.)” (Charton, supra, 247 Cal.App.4th at p. 739.)
Therefore, “‘“[w]hen a prevailing party has incurred costs jointly with one or more other
parties who are not prevailing parties for purposes of an award of costs, the judge must
apportion the costs between the parties’ [based on the reason the costs were incurred and
whether they were reasonably necessary to the conduct of the litigation by the jointly
represented party who prevailed].”’ (Wakefield [v. Bohlin (2006)] 145 Cal.App.4th [963,]
986; see Ducoing Management, Inc. v. Superior Court (2015) 234 Cal.App.4th 306, 315
[]; Fennessy v. Deleuw–Cather Corp. (1990) 218 Cal.App.3d 1192, 1196–1197 [].)
(Charton, supra, 247 Cal.App.4th at pp. 743-744.)
               Here, it appears the trial court refused to apportion simply because all
defendants were party to the litigation to the very end of trial. This was improper; it had
to conduct an apportionment analysis to the extent of any jointly incurred costs. “. . .
[W]hen allocating costs between jointly represented parties, the court must examine the
reason each cost was incurred, whether the cost was reasonably necessary to the conduct

                                             37
of the litigation on behalf of the prevailing party, and the reasonableness of the cost.”
(Charton, supra, 247 Cal.App.4th at p. 745, italics added.) Because Joe, Brown II, New
Brown, Foothill, PSC, PSC Holdings, and the Brown children were jointly represented
and filed a joint memorandum of costs, the court had to undertake the following analysis:
(1) ascertain the costs incurred by just the prevailing parties, and deduct any amounts
incurred by the non-prevailing parties, (2) determine which of the costs incurred by just
the prevailing party were necessary and reasonable, and (3) ascertain which of the jointly
incurred costs was necessary and reasonable for the prevailing defendants. On remand,
this process could be rendered easier by taking additional briefing or submissions to
arrive at the correct amount.
              As to who is liable for costs as between Jill and plaintiff, the court’s ruling
on Motion 11 indicates it did not apprehend or resolve the issue. In fact, its ruling
suggests it thought the motion was brought only by Leona. In any event, the record does
not contain the amended judgment, which would contain the final cost awards entered
upon resolution of the motions to strike or tax costs. (See Code Civ. Proc., § 685.090,
subd. (a).) Thus, it is not clear the issue is ripe for our review. It can and should be dealt
with on remand.
                                      DISPOSITION
              The rulings denying contractual attorney fees to the Brown children,
Husite, and Sure Save (Motions 7 and 10) and awarding Leona attorney fees against the
Brown children (Motion 1) are affirmed. The rulings denying Leona attorney fees and
costs as to her derivative claim on behalf of Husite (Motion 2) and declaring Husite the
prevailing party for purposes of costs (Motions 3 and 8) are reversed and remanded to the
trial court for further proceedings to (1) calculate an appropriate award of attorney fees
payable by Husite under the common fund or substantial benefit doctrines and (2) resolve
the related costs issue. The ruling on Leona and Jill’s motion to strike or tax the Brown
defendants’ memorandum of costs (Motion 11) is also reversed and remanded for further

                                              38
proceedings consistent with this opinion. The rulings are affirmed in all other respects.
Leona is to recover her costs on appeal.




                                                 BEDSWORTH, ACTING P. J.

WE CONCUR:



FYBEL, J.



GOETHALS, J.




                                            39